EXHIBIT 99.1 VOTING AGREEMENT Andrew Skotdal, Skotdal Enterprises, Inc., Skotdal Quality Investments, L.L.C., and Arthur & Marianne Skotdal Recvocable Living Trust (collectively, the “Shareholders”) do hereby on this 9th day of May, 2008 appoint Craig Skotdal to vote or cause to be voted all the common stock of Cascade Financial Corporation which the Shareholders directly or indirectly have the right or power to vote. This agreement may be revoked at any time upon written notice to Craig Skotdal. CRAIG SKOTDAL May 1, 2008 /s/ Craig G. Skotdal Craig G. Skotdal THE SHAREHOLDERS May 1, 2008 Skotdal Quality Investments, L.L.C. by /s/ Craig Skotdal Craig Skotdal, Manager May 1, 2008 /s/ Andrew P. Skotdal Andrew P. Skotdal May 1, 2008 Skotdal Enterprises, Inc. by /s/ Craig G. Skotdal Craig G. Skotdal, President May 1, 2008 Arthur & Marianne Skotdal Revocable Living Trust by /s/ Craig G. Skotdal Craig G. Skotdal, Trustee
